Citation Nr: 1102746	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-31 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a left knee 
disability as secondary to service-connected status post right 
total knee replacement.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of a 
lumbar spine injury with right lower extremity radiculopathy as 
secondary to service-connected status post right total knee 
replacement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 
1957. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the RO in 
Phoenix, Arizona, which in pertinent part reopened and denied on 
the merits claims of service connection for a left knee 
disability and residuals of a lumbar spine injury.

Notwithstanding the RO's decision to reopen the previously 
disallowed claims, the Board is nevertheless required to address 
the issue of reopening to determine whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had been 
submitted to reopen the veteran's previously and finally denied 
claims).

In November 2010, a Travel Board hearing was held at the RO 
before the undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims file.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The reopened claims of entitlement to service connection for a 
left knee disability and residuals of a lumbar spine injury with 
right lower extremity radiculopathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. An August 1986 rating decision denied the Veteran's claim of 
entitlement to service connection for a left knee disability.  

2. Additional evidence received since the August 1986 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim of 
service connection for a left knee disability.  

3. A March 2005 rating decision denied the Veteran's petition to 
reopen a claim of entitlement to service connection for residuals 
of a lumbar spine injury with right lower extremity 
radiculopathy.

4. Additional evidence received since the March 2005 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the Veteran's claim of 
service connection for residuals of a lumbar spine injury.  


CONCLUSIONS OF LAW

1. The August 1986 rating decision denying a claim of entitlement 
to service connection for a left knee disability is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2. New and material evidence to reopen the claim of entitlement 
to service connection for a left knee disability has been 
received, and therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3. The March 2005 rating decision denying a petition to reopen a 
claim of entitlement to service connection for residuals of a 
lumbar spine injury with right lower extremity radiculopathy is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

4. New and material evidence to reopen the claim of service 
connection for residuals of a lumbar spine injury has been 
received, and therefore, the claim is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally 
disallowed claim when "new and material" evidence is presented or 
secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 
140 (1991).  "New evidence" means evidence not previously 
submitted to agency decision makers, and "material evidence" 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The 
new and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence is to be 
presumed, unless it is inherently false or untrue or, if it is in 
the nature of a statement or other assertion, it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Lay assertions of medical causation or diagnosis do 
not constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  Tirpak v. Derwinski, 2 Vet. 
App. 609, 610-11 (1992); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including arthritis, when it is manifested to a compensable 
degree within one year of separation from service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to establish service connection for the claimed 
disorder, there generally must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established on a secondary basis for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established for a 
disorder that is aggravated by a service-connected disability; 
compensation may be provided for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  71 FR 52744 (Sept. 7, 2006) 
(codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.

The Board notes that there was an amendment to the provisions of 
38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen v. Brown, 7 Vet. App. 439 (1995), it was made clear in 
the comments to the regulation that the changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, which 
strongly suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be substantive 
changes, and because the Veteran's claim was pending before the 
regulatory change was made, the Board will consider the version 
of 38 C.F.R. § 3.310 in effect before the change, which is the 
version that favors the claimant.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

a. Left knee disability 

The Veteran contends that he has a left knee disability as 
secondary to his service-connected status post right total knee 
replacement.  The original claim of service connection for a left 
knee disability was denied in an August 1986 rating decision, and 
the Veteran did not appeal.  This decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  

The Veteran's claim of service connection for a left knee 
disability was previously denied because there was no evidence of 
such a disability during service or shortly after service.  In 
order for the claim to be reopened, the Veteran must have 
submitted evidence showing that his left knee disability is 
etiologically related to service.  

Since the August 1986 rating decision was rendered, the Veteran 
has submitted private medical statements and treatment notes from 
K.S. Klopfenstein, M.D.  Notably, a June 2006 statement opines 
that the Veteran's left knee had started giving him problems due 
to the strain of compensating for the right knee injury, and a 
March 2007 statement opines that the Veteran's left knee was 
showing signs of stress and strain due complications of the right 
knee injury.  VA has also received private medical statements 
dated December 1991, April 1992 and July 1992; private treatment 
records dated in February 1995; and inpatient treatment records 
dated July 2006 from La Paz Regional Hospital.  In addition, a 
large volume of VA treatment records, dated from 1989 to 2009, as 
well as numerous VA examination reports and opinions, have been 
associated with the claims file.  

The Board finds that the aforementioned evidence is neither 
cumulative nor redundant of the evidence of record at the time of 
the prior final denial of the claim.  It is also noted that some 
of this evidence, particularly the June 2006 and March 2007 
statements of Dr. Klopfenstein, relates to an unestablished fact 
necessary to substantiate the claim, specifically, that the 
Veteran's left knee disability may be attributable to his 
service-connected right knee disability.  Additionally, the Board 
notes that the August 2006, May 2010 and August 2010 VA 
examination reports address the etiology of the Veteran's left 
knee disability.  In this regard, evidence is weighed and 
credibility assessed after a claim is reopened.  See Justus v. 
Principi, 3 Vet. App. 510 (1993).  When considered together with 
the evidence previously of record, the new evidence raises a 
reasonable possibility of substantiating the claim.  Accordingly, 
the claim is reopened with the submission of new and material 
evidence.  38 C.F.R. § 3.156.

b. Residuals of lumbar spine injury

The Veteran contends that he has residuals of a lumbar spine 
injury as secondary to his service-connected status post right 
total knee replacement.  The claim of service connection for a 
low back condition secondary to service-connected right knee 
disability was previously denied on the merits in a May 1996 
Board decision.  In September 1999, the Board denied service 
connection for residuals of a lumbar spine injury on a direct 
incurrence basis and determined that new and material evidence 
had not been submitted to reopen the claim of entitlement to 
service connection for arthritis of the lumbar spine as secondary 
to service-connected right knee disorder.  The Veteran 
subsequently sought to reopen the lumbar spine claim.  In a March 
2005 rating decision, the RO determined that new and material 
evidence had not been received to reopen the claim.  As the 
Veteran did not initiate a timely appeal, this decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  

The Veteran's claim of service connection for residuals of a 
lumbar spine injury was previously denied on a secondary basis 
because there was no evidence of an etiological link between the 
Veteran's low back condition and his service-connected right knee 
disability.  The claim was denied on a direct basis because there 
was no evidence linking the Veteran's residuals of a back injury 
to service.  In order for the claim to be reopened, the Veteran 
must have submitted evidence showing that his lumbar spine 
disability is either directly related to service or secondarily 
related to a service-connected disability.  

Since the March 2005 rating decision was rendered, the Veteran 
has submitted private medical statements and treatment notes from 
K.S. Klopfenstein, M.D.  Notably, a June 2006 statement indicates 
that the Veteran has had a lumbar laminectomy and multiple back 
surgeries, and that the Veteran's back was being aggravated by 
his right knee.  A March 2007 statement indicates that the 
Veteran reported a history of having back problems during the 
time of his right knee injury in service, and states that the 
Veteran's lumbar laminectomy has resulted in significant 
neurological residual.  VA has also received inpatient treatment 
records dated July 2006 from La Paz Regional Hospital.  In 
addition, VA treatment records dated from 1989 to 2009, as well 
as VA examination reports and opinions dated August 2006, May 
2010 and August 2010, have been associated with the claims file.  

The Board finds that the aforementioned evidence is neither 
cumulative nor redundant of the evidence of record at the time of 
the prior final denial of the claim.  It is also noted that some 
of this evidence, particularly the June 2006 and March 2007 
statements of Dr. Klopfenstein, relates to an unestablished fact 
necessary to substantiate the claim, specifically, that the 
Veteran's lumbar spine disability may be attributable either to 
an event of service origin or to his service-connected right knee 
disability.  Additionally, the Board notes that the August 2006, 
May 2010 and August 2010 VA examination reports address the 
etiology of the Veteran's lumbar spine disability.  In this 
regard, evidence is weighed and credibility assessed after a 
claim is reopened.  See Justus v. Principi, 3 Vet. App. 510 
(1993).  When considered together with the evidence previously of 
record, the new evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence.  38 C.F.R. 
§ 3.156.

As discussed, the claims are reopened. See 38 C.F.R. § 3.156(a). 
As such, the Board finds that any error related to the VCAA as to 
reopening is moot. See 38 U.S.C. §§ 5103, 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).


ORDER

New and material evidence to reopen the claim of service 
connection for a left knee disability has been received; to that 
extent only, the appeal is granted.

New and material evidence to reopen the claim of service 
connection for residuals of a lumbar spine injury with right 
lower extremity radiculopathy has been received; to that extent 
only, the appeal is granted.


REMAND

As the claims of entitlement to service connection for a left 
knee disability and residuals of a lumbar spine injury with right 
lower extremity radiculopathy have been reopened with the 
submission of new and material evidence, additional assistance in 
developing evidence pertinent to the Veteran's claims must be 
provided.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2010).

Under the VCAA, VA has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, the Veteran informed 
VA in an October 2006 statement that he had to take "partial 
Social Security" in 1995 because of his right knee and that he 
had been unable to do any kind of work since then.  The Board 
notes that, as of yet, no Social Security Administration (SSA) 
records have been associated with the claims file.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that, where VA has notice that the veteran is receiving 
disability benefits from the SSA and that records from that 
agency may be relevant, VA has a duty to acquire a copy of the 
decision granting Social Security disability benefits and the 
supporting medical documents on which the decision was based.  
See Hayes v. Brown, 9 Vet. App. 67 (1996).  Furthermore, the VCAA 
emphasizes the need for VA to obtain records from other 
government agencies.  See 38 U.S.C.A. § 5103A (b)(3), (c)(3) 
(West 2002).  Under the circumstances presented here, the case 
must be remanded to the agency of original jurisdiction (AOJ) so 
that the Veteran's SSA medical records and any determination of 
benefits made by SSA may be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AOJ should request records from the 
Social Security Administration (SSA) 
pertinent to the Veteran's claim for Social 
Security disability benefits, including any 
decisions made and medical records relied 
upon concerning that claim.  All efforts to 
obtain these records should be fully 
documented, and SSA should provide a 
negative response if records are not 
available.  

2.  Thereafter, the AOJ should readjudicate 
the claims of entitlement to service 
connection for a left knee disability and 
residuals of a lumbar spine injury with 
right lower extremity radiculopathy.  If 
the benefits sought on appeal are not 
granted, the Veteran and his representative 
should be furnished an SSOC and afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


